DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp et al. (hereinafter Rapp) (US20060054335).
Regarding claim 1, Rapp discloses a measurement system, comprising: 
a housing including a back housing (102) and a front housing (40) connected to, and separable from, the back housing, which is configured for mounting the measurement system to a support structure (120)(130), wherein the back housing and the front housing define an interior volume (Figure 3); 
a base frame (60) disposed in the housing and forming a first volume (Figure 3), defined, at least in part, by the back housing and the base frame, and a second volume (Figure 3) defined, at least in part, by the front housing and the base frame, wherein the base frame is disposed between a first voltage (150) within the first volume and at least one (220) of the second volume and an exterior (Figure 3) to the housing when the front housing is separated from the back housing; wherein the first voltage is supplied by an external power source (Paragraph 0043 – Two strain-relief, water-tight fittings or connectors 170a, 170b are disposed in openings in the rear interface and mounting unit 100 to facilitate electrical connections between the controller 10 and an external power supply) and through the back housing; 
one or more first electrical connectors (69) mounted to the back housing within the first volume, whereby the one or more first electrical connectors are connected to the external power source (the aforementioned segment of Paragraph 0043, adding: the electrical cables or cords are appropriately coupled to the interface circuit board 110 or appropriate conductors of the controller power supply 150); and a 
user interface assembly mounted (30) to the base frame and accessible from the exterior through the front housing, whereby a user interacts with the user interface assembly when the front housing is in a closed position relative to the back housing.

Regarding claim 28, Rapp discloses  measurement device comprising: 
a control module in electrical communication with a plurality of power consuming units for monitoring power usage of each of the units (Paragraph 0038 – …circuitry, some of which is schematically shown in the drawings, for performing other functions selected by a user such as, for example, subtracting the tare weight or weight of a container from an item being weighed such that the displayed weight for the item is the item's net weight, displaying an item's weight in either pounds or kilograms, energizing an indicator light when an item's weight exceeds a preprogrammed weight limit, etc.); 
a user interface (Paragraph 0042 –  A light-emitting diode (LED) display 200 including six LEDs 202a-f, a user input keyboard 210 including five touch-sensitive user input keys 212a-e and a majority of the controller electronics are supported within the moisture-resistant interior region 15 of the front display unit 14) assembly including a display device (14) and an input mechanism (210) in electrical communication with the control module; and, 
wherein the control module and display device are configured to display on the display device power usage of a unit selected from the plurality of units over a time period selected from a plurality of time periods in response to one or more commands input at the input mechanism (Paragraph 0049 –  As can be seen in FIG. 4, the LEDs and indicator lights are mounted to a circuit board 208. It should be recognized that the display 200 of the present invention may include additional seven segment LED displays, additional LED indicator lights, as well as other types of displays. For example, the controller 10 could advantageously include a liquid crystal display for displaying text and graphics. The large size of the lens 21 facilitates additional displays and such additional displays are contemplated by and within the scope of the present invention).

Regarding claim 29, Rapp discloses the measurement device of claim 28, wherein the user interface assembly (Paragraph 0042) includes a user interface module (220) on which the display device (200) and input mechanism (210) are mounted, and a cover over (30) the user interface module having openings for accessing the display device and input mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (hereinafter Rapp) (US20060054335) in view of Macfarlane et al. (hereinafter Macfarlane) (US6798171).
Regarding claim 2, Rapp discloses the measurement device of claim 1.
Rapp does not expressly disclose wherein the user interface assembly includes a communications port facing an exterior of the housing and accessible from the exterior of the housing when the front housing is in a closed position relative to the back housing.
Macfarlane discloses wherein the user interface assembly includes a communications port facing an exterior of the housing and accessible from the exterior of the housing when the front housing is in a closed position relative to the back housing (Column 7, Lines 20 – 25).
It would have been obvious to one of ordinary skill in the art, before of after the effective filing date of the invention, fails to teach or suggest the interconnection of the configured communications port of Macfarlane onto the user interface assembly of Rapp.
One having ordinary skill in the art would have been motivated to do this to program the measurement device.


Allowable Subject Matter
Claims 3-10 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of an interconnection module mounted to the base frame between the first and second volumes and electrically connected to the first voltage; a control module on the base frame connected to the interconnection module in the second volume and connected to the first voltage and power supply via the interconnection module, of as claimed in combination with the remaining limitations of dependent claim 2 and independent claim 1. 
Regarding claim 30, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of an interconnection module mounted to the base frame and in electrical connection with the first electrical connectors; the interconnection module comprising at least one receiving connector; and the user interface assembly comprising a user interface module which includes a plurality of connectors axially spaced along a periphery of the user interface module, wherein at least one of the plurality of connectors is in mating connection with the receiving connector when the user interface assembly is secured to the base frame, whereby the user interface assembly remains in a same orientation regardless of the orientation of the back housing and the at least one receiving connector relative to the orientation of the external power source, as claimed in combination with the remaining limitations of independent claim independent claim 28.

Claims 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a user interface assembly comprising a user interface module which includes a plurality of connectors axially spaced along a periphery of the user interface module, wherein at least one of the plurality of connectors is in mating connection with the receiving connector when the user interface assembly is secured to the base frame, whereby the user interface assembly remains in a same orientation regardless of the orientation of the back housing and the at least one receiving connector relative to the orientation of the external power source, as claimed in combination with the remaining limitations of independent claim 11. 
Regarding claim 25, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of an interconnection module mounted to the base frame, wherein the interconnection module comprises at least one first receiving connector disposed on the first side of the frame and at least one second receiving connector disposed on the second side of the frame; wherein the base frame, with the interconnection module, control module, power supply module and user interface assembly mounted thereon, are removable from the housing as an assembled unit while the external power source is connected to the measurement device via the first electrical connector, as claimed in combination with the remaining limitations of independent claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20050269140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



7 May 2022